852 F.2d 1286
10 ITRD 1488, 6 Fed. Cir. (T) 153
FAR EASTERN DEPT. STORE, U.S.A., INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
Appeal No. 88-1224.
United States Court of Appeals,Federal Circuit.
Aug. 11, 1988.

Appealed from:  U.S. Court of International Trade, Judge Watson.
Steven B. Lehat of Glad, White & Ferguson, Los Angeles, Cal., argued, for plaintiff-appellant.
Barbara M. Epstein, of the Commercial Litigation Branch, Dept. of Justice, New York City, argued, for defendant-appellee.  With her on the brief were John R. Bolton, Asst. Atty. Gen., David M. Cohen, Director, and Joseph I. Liebman, Atty. in Charge.
Before SMITH and MAYER, Circuit Judges, and BENNETT, Senior Circuit Judge.
PER CURIAM.


1
The judgment of the United States Court of International Trade, Slip Op. 87-138, 678 F.Supp. 892 (1987), is affirmed on the basis of the court's opinion, which we adopt.


2
AFFIRMED.